DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 03/04/20. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-9 and 19-20 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 10-18 is/are directed to a system which is a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claims 1 and 19 are directed to an abstract idea, as evidenced by claim limitations “receiving, at least one transaction clearing file for at least one payment transaction, wherein the acquiring server is associated with an acquiring bank and the issuing server is associated with an issuing bank, and wherein the at least one transaction clearing file comprises an interchange rate designator (IRD) value data field, an acquiring bank-identification (BIN) data field, and an issuing BIN data field; determining, whether the IRD value data field in the at least one transaction clearing file comprises at least one of an empty space, an identifier or an IRD value, wherein the identifier or the empty space indicates request and the issuing server for determination of the IRD value; and upon determining that the IRD value data field comprises at least one of the identifier or the empty space, computing, the IRD value for the at least one payment transaction; identifying, whether the at least one of the acquiring bank and the issuing bank is a registered member, the registered member being a member using an application service provided; and upon identification of registration of the at least one of the acquiring bank and the issuing bank, generating, a discount on an interchange fee charged from the at least one of the acquiring bank and the issuing bank.” 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to computing interchange rate designator for a payment transaction for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Particularly, the limitations are directed to the commercial interaction of performing transactions using the lowest interchange rate.
Independent Claims 1 and 19 is/are recite substantially similar limitations to independent claim 10 and is/are rejected under 2A for similar reasons to claim 10 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “by a server system, from at least one of an acquiring server and an issuing server, by the server system, from the at least one of the acquiring server, by the server system, with the server system, a server system comprising: a memory to store instructions; and at least one processor, configured to execute the stored instructions to cause the server system to perform at least”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claims 1, 10 and 19 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-9, 11-18 and 20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claims 2 recite “further comprising: generating, by the server system, a discount on an interchange fee charged from the at least one acquiring bank based on determining that the at least one acquiring bank is the registered member with the system server; and reducing the interchange fee based on the generated discount”.  As a result, Examiner asserts that dependent claims, such as dependent claims 2-9, 11-18 and 20 are also directed to the abstract idea identified above.
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “by a server system, from at least one of an acquiring server and an issuing server, by the server system, from the at least one of the acquiring server, by the server system, with the server system, a server system comprising: a memory to store instructions; and at least one processor, configured to execute the stored instructions to cause the server system to perform at least” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in page/ paragraph [0028]-[0029], [0038]-[0040]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 1 and 19 is/are recite substantially similar limitations to independent claim 10 and is/are rejected under 2B for similar reasons to claim 10 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claims 1 and 19 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-9, 11-18 and 20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 10 and 19. As a result, Examiner asserts that dependent claims, such as dependent claims 2-9, 11-18 and 20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
		
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fordyce, III; Edward W. (US 2014/0180925), and further in view of Levene et. al. (US 2014/0039999).

As per claims 1, 10 and 19: Fordyce shows:
	A method comprising: 
	receiving, by a server system, at least one transaction clearing file for at least one payment transaction from at least one of an acquiring server and an issuing server (Fordyce shows: [0038]-[0039]: a consumer and a merchant conduct a transaction for goods or services using a portable consumer device (e.g., credit cards, debit cards, prepaid cards, and the like); an authorization request message for the transaction may be sent from an access device at the merchant to the acquirer; the acquirer forwards the authorization request message to the server computer at the payment processing organization), 
	wherein the acquiring server is associated with an acquiring bank and the issuing server is associated with an issuing bank (Fordyce shows: Fig. 1, #24, 24A “Acquirer” and # 26, 26A “Issuer”), and 
	wherein the at least one transaction clearing file comprises an interchange rate designator (IRD) value data field, an acquiring bank-identification (BIN) data field, and an issuing BIN data field (Fordyce shows: [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral); 
Regarding the claim limitations below:
	“determining, by the server system, whether the IRD value data field in the at least one transaction clearing file comprises at least one of an empty space, an identifier or an IRD value”
	Fordyce shows: the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower).
	Levene shows: [0165]-[0169] teach iii. Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside the calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria (i.e., second set of validation parameters) that transactions must comply with to be eligible for that particular Rate Classification; those qualification requirements are stored as a Rate Classification Qualification Algorithm that when processed, determines if the transaction is qualified for the particular Card Brand Interchange Rate Classification; in addition to Rate Classification Qualifying Rules published by Card Brands, the Rate Classification Qualification Algorithm utilizes the following data to determine if the transaction qualifies for a particular Card Brand Rate Classification: 1. Transaction Initial Total 2. Transaction Payment Card Bank Identification Number 3. Calculation device Merchant Configuration Information 4. Transaction Configuration Adjustment Information).
Reference Fordyce and Reference Levene are analogous prior art to the claimed invention because the references generally relate to field of transaction processing and clearing. Said references are filed before the effective filing date of the instant application; hence, said references are analogous prior-art references.  
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar transaction processing and clearing field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Fordyce in view of Reference Levene, the results of the combination were predictable (MPEP 2143 A).
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	“wherein the identifier or the empty space indicates request from the at least one of the acquiring server and the issuing server for determination of the IRD value; and 
	upon determining that the IRD value data field comprises at least one of the identifier or the empty space, computing, by the server system, the IRD value for the at least one payment transaction;”
	Fordyce shows in Fig. 3, which shows multiple empty spaces that reads on the claim limitations above. However, Fordyce does not explicitly show all of the claim limitations above. Reference Levene shows the above limitations at least in [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs). 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	“identifying, by the server system, whether the at least one of the acquiring bank and the issuing bank is a registered member with the server system, the registered member being a member using an application service provided by the server system; and”
	Fordyce shows in Fig. 3, which shows multiple empty spaces that reads on the claim limitations above. However, Fordyce does not explicitly show all of the claim limitations above. Reference Levene shows in [0164] teaches ii. Card Brand Product Type is looked up in data table inside the calculation device that matches the Card Brand Product Type to one of the Card Brand Interchange Rate Classifications in the calculation device list of Card Brand Interchange Rate Classifications (i.e., business service arrangements); this list is compiled from Interchange Rate Classification Lists publicized by the various Card Brands and adjusted and augmented through the use of transaction settlement information involving various Card Brand Card Types.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	“upon identification of registration of the at least one of the acquiring bank and the issuing bank with the system server, generating, by the server system, a discount on an interchange fee charged from the at least one of the acquiring bank and the issuing bank.”
	Fordyce shows in [0036]: deferred settlement transaction methods according to embodiments of the invention, can be described with reference to FIGS. 1, 2A, and 2B. However, Fordyce does not explicitly show all of the claim limitations above. Reference Levene shows [0165]-[0169] teach iii. Card Brand Interchange Rate Classification qualification requirements are looked up in a data table inside the calculation device that matches Card Brand Interchange Rate Classifications to the qualification criteria (i.e., second set of validation parameters) that transactions must comply with to be eligible for that particular Rate Classification; those qualification requirements are stored as a Rate Classification Qualification Algorithm that when processed, determines if the transaction is qualified for the particular Card Brand Interchange Rate Classification; in addition to Rate Classification Qualifying Rules published by Card Brands, the Rate Classification Qualification Algorithm utilizes the following data to determine if the transaction qualifies for a particular Card Brand Rate Classification: 1. Transaction Initial Total 2. Transaction Payment Card Bank Identification Number 3. Calculation device Merchant Configuration Information 4. Transaction Configuration Adjustment Information. [0170] teaches if the qualification requirements of the Initial Card Brand Interchange Rate Classification are met by the details of the transaction, then that Card Brand Interchange Rate Classification is used by the calculation device for the calculation; if the qualifications are not met, then the calculation device evaluates the next least expensive possible Card Brand Interchange Rate Classification; if the transaction also fails to qualify for that rate classification, the calculation device continues to evaluate successively more expensive possible Card Brand Interchange Rate Classifications until it finds one for which the transaction does qualify.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 

As per claims 2, 11 and 20: Regarding the claim limitations below, Fordyce in view of Levene shows:
	further comprising identifying, by the server system whether the at least one of the acquiring bank or the issuing bank is a registered member with the server system, wherein the registered member indicates the at least one of the acquiring bank or the issuing bank is using application provided by the server system.
	Fordyce does not explicitly show “registered member”. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 

As per claims 3 and 12: Regarding the claim limitations below, Fordyce in view of Levene shows:
	“wherein the identifying whether the at least one acquiring bank is the registered member comprises:”
	Fordyce does not explicitly show “registered member”. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	reading, by the server system, an acquiring BIN from the acquiring BIN data field of the at least one transaction clearing file
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective; and 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	matching, by the server system, the acquiring BIN with pre-defined acquiring BIN ranges accessible to the server system.
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective.

As per claims 4 and 13: Regarding the claim limitations below, Fordyce in view of Levene shows:
	further comprising: 
	generating, by the server system, a discount on an interchange fee charged from the at least one acquiring bank based on determining that the at least one acquiring bank is the registered member with the system server (Fordyce shows: [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral); and 
	reducing the interchange fee based on the generated discount (Fordyce shows: [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral).

As per claims 5 and 14: Regarding the claim limitations below, Fordyce in view of Levene shows:
	“wherein the identifying whether the at least one issuing bank is the registered member comprises:”
	Fordyce does not explicitly show “registered member”. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	reading, by the server system, an issuing BIN from the issuing BIN data field of the at least one transaction clearing file
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective; and 
	Regarding the claim limitations below, Fordyce in view of Levene shows:
	matching the issuing BIN with pre-defined issuing BIN ranges accessible to the server system.
	Fordyce does not explicitly show “BIN”. Reference Levene shows [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective.

As per claims 6 and 15: Regarding the claim limitations below, Fordyce in view of Levene shows:
	“further comprising: 
	generating, by the server system, a discount on an interchange fee charged from the at least one issuing bank based on determining that the at least one issuing bank is the registered member with the system server; and 
	reducing the interchange fee based on the generated discount.”
	Regarding the claim limitations above, Fordyce does not explicitly show “discount” in the claims above. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective.

As per claims 7 and 16: Regarding the claim limitations below, Fordyce in view of Levene shows:
	wherein computing the IRD value for the at least one payment transaction is based on at least one of a plurality of business service rules, a type of payment transaction, a purchase amount, merchant category codes, a type of a payment card, and a type of product or service purchased in the payment transaction.
	Regarding the claim limitations above, Fordyce does not explicitly show the claims above. Reference Levene shows [0112]-[0139] teach the calculation device registers each merchant to use the calculation device and provides information about itself, and how it conducts business. This information includes the following: d. Merchant Classification Code registered with each card brand accepted by Merchant e. Merchant Services Provider Name f. Merchant Service Provider contract pricing details g. Acquiring Bank(s) h. Contract pricing agreements with Acquiring Bank(s) i. Gateway (if used) p. Payment acceptance methods (swiped, key entered, card not present) q. Merchant UCAF (Universal Cardholder Authentication Field) implementation s. CCV Code Verification utilization t. Merchant Surcharge or payment type fee/Discount/Rewards Points configuration.
	It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective.

As per claims 8 and 17: Regarding the claim limitations below, Fordyce in view of Levene shows:
	wherein the IRD value data field comprises an optional field which includes at least one of the empty space and the identifier.
	Fordyce shows in Fig. 3, which shows multiple empty spaces that reads on the claim limitations above. However, Fordyce does not explicitly show all of the claim limitations above. Reference Levene shows the above limitations at least in [0160]-[0163] teach a calculation device (i.e., server system) receives a calculation request and performs a CardCharge Calculation; the steps for one of the considered methods for performing the calculation are as follows: a. calculation device determines the Transaction Expected Interchange Cost. i. The BIN (Bank Identification Number) is used to look up in a data table inside calculation device that matches each BIN to a particular Card Brand (i.e., license product identifier) and Card Brand Product Type (i.e., card program identifier); the calculation device uses the Card Brand Product Type as part of determining which Card Brand Interchange Rate Classification will be assigned to the transaction; this list matching BIN's to Card Brand Product Types is compiled from Issuing Bank BIN lists and adjusted and augmented through the use of transaction settlement information involving Payment Cards with various BINs). 
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Levene, particularly identify, by the server system, a card program identifier (CPI) and a license product identifier (ID) associated with the payment card from a member parameter extract data file based on the payment card information and the set of transaction details; identify one or more business service arrangements (BSAs) that are applicable on the payment transaction based on the CPI, the payment card information and the set of transaction details; for each BSA of the one or more BSAs, by the server system, validate the BSA for the CPI based on at least one of a first set of validation parameters; upon successful validation, determine at least one IRD value for the BSA, and for each IRD value of the at least one IRD value, validate the IRD value based on at least one of a second set of validation parameters; and select, by the server system, an optimal IRD value from validated IRD values for the one or more BSAs based on an IRD selection rule (Levene: [0165]-[0169]), in the disclosure of Reference Fordyce, particularly in the merchant receiving a higher value of funds from a transaction because of reduced transactional fees (i.e., the IRD value was the lower) in order to provide for a system that the payment type fee or surcharge is calculated based only on card type and brand information or other type of account information, rather than based on a specific account, the base invention is improved because the payment type fee or surcharge information may be calculated without transmitting more sensitive data as taught by Reference Levene (see at least in [0066]) so that the process of transaction processing and clearing can be made more efficient and effective. 

As per claims 9 and 18: Regarding the claim limitations below, Fordyce in view of Levene shows:
	further comprising sending, by the server system, the at least one transaction clearing file to the issuing bank.
	Fordyce shows [0040]-[0041] teach referring to FIGS. 1 and 2A, the payment processing network may insert the authorization score into the authorization response message, and send the authorization response message (i.e., acknowledgement) to the acquirer; alternatively, referring to FIGS. 1 and 2B, the deferred settlement application may determine that the authorization score is at or above a predetermined level for an automatic deferred settlement of the transaction; after determining automatic deferred settlement, the payment processing network may send the authorization response message to the acquirer; the authorization response message may indicate that the transaction settlement will be automatically deferred. [0044], [0018], and [0034] teach after a predetermined amount of time, the payment processing organization may settle the transaction with the acquirer; after the predetermined period of time has expired, the transactions funds may be deposited with the merchant, wherein the funds are of a higher value (i.e., the IRD value was the lower), than compared to funds received for a non-deferred settlement, as the issuer reduced transactional fees in return for the deferral; the deferred settlement application may include control logic for determining reduced transaction fees for a deferred settlement process; the reduced transactions fees may be based on the predetermined characteristics such as the type of transaction (e.g., credit, debit, pre-paid card) and time period for deferral.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ver Hulst et al. (US 20150120561) teaches the acquirer server may send an interchange rate request to a payment network. In one embodiment, a payment network may be a card network such as MasterCard, Visa, Discover, American Express, and/or the like. In one implementation, the acquirer server may calculate an interchange rate associated with the provider. The interchange rate is a fee paid by the provider when a card payment is processed and may include fees paid to the payment network, fees paid to the issuer of the card, fees paid to the acquirer, and/or the like. In some implementations, a business service arrangement (BSA) may be set up (e.g., to offer the provider a lower interchange rate) (Paragraph 0031).
Fernandez (US 20110101091) teaches a method, system and computer program product for interchange optimization for payment processing. In an embodiment of the invention, an interchange optimization method for payment processing can include receiving a transaction profile for a proposed transaction as payment for a purchase by a purchaser from a merchant at a card processing terminal configured to identify a card number for a card. The method further can include determining a card association for the card number and retrieving criteria for a lowest interchange rate for the card association. The method yet further can include prompting the merchant to provide data required by the retrieved criteria and assembling a transaction for the proposed transaction with the required data. Finally, the method can include routing the assembled transaction to a selected payment processor.
Foreign Reference:
(WO 2018036397 A1) Fan et al. The method involves receiving a goods exchange request for a first transaction order (S201). First and second user information and first data object information associated with the goods exchange request are determined. Credit right verification on a first user is performed (S202). A second transaction order is created (S203) if verification is passed according to the first data object information. Second transaction order for a client of a second user is provided such that the second user executes a goods delivery operation on the first data object according to the second transaction order.
NPL Reference:
Merchant Sharing Towards a Zero Marginal Cost Economy. Laurent Fournier. General Economics (econ.GN); Computational Engineering, Finance, and Science (cs.CE); General Finance (q-fin.GN). Date: 05/07/2014. [1405.2051] Merchant Sharing Towards a Zero Marginal Cost Economy (arxiv.org)
This paper is the first attempt to formalize a new field of economics; studding the Intangibles Goods available on the Internet. We are taking advantage of the digital world's specific rules, in particular the zero marginal cost, to propose a theory of trading & sharing unified. A function based money is created as a world-wide currency; "cup". We argue that our system discourage speculation activities while it makes easy captured taxes for governments. The implementation removes the today's paywall on the Internet and provides a simple-to-use, open-source, free-of-charge, highly-secure, person-to-person, privacy-respectful, digital payment tool for citizens, using standard smart-phones with a strong authentication. Next step will be the propagation of the network application and we expect many shared benefits for the whole economics development.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624